Citation Nr: 1045197	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-40 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the above claim.

In August 2010, the Veteran was scheduled for a travel board 
hearing before the Board.  However, he failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record shows that the Veteran is receiving 
disability benefits from the Social Security Administration (SSA) 
for a disability that had an onset date of July 2001.  A review 
of the claims file reveals that disability records from SSA have 
not been requested.  As such, the RO should attempt to obtain the 
Veteran's records from SSA on remand.  38 C.F.R. 
§ 3.159(c)(2010); See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Hayes v. Brown, 9 Vet. App. 67 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any SSA decision 
regarding disability benefits for the 
Veteran.  Request from SSA copies of all the 
documents or evidentiary material that was 
used in considering the Veteran's claim for 
disability benefits.

2.  Then, readjudicate the Veteran's claim 
on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


